Citation Nr: 1146826	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  09-26 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether a debt, in the calculated amount of $43,949.77, was properly created based on a period of fugitive felon status dated from May 29, 2007, to September 29, 2008.


REPRESENTATION

Appellant represented by:  Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from February 1976 to October 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision issued by the RO, in which the RO terminated the Veteran's VA benefits from May 29, 2007, to September 29, 2008.   The Veteran disagreed with the decision asserting that the debt was not properly created.

The Veteran testified before a Veterans Law Judge (VLJ) in a hearing at the RO in February 2010.  A copy of the transcript of that hearing is of record.   Because the VLJ who conducted the hearing is no longer employed by the Board, the Veteran was offered an additional hearing before another VLJ in August 2011 correspondence, however, the Veteran declined and asked that his case be considered on the evidence of record.  

In a March 2011 decision, the Board determined that the Veteran was a fugitive felon from May 29, 2007, to September 29, 2008, and that the debt resulting from the discontinuance of his disability compensation benefits for that period was properly created.   However, according to a June 2011 unilateral motion for remand, VA moved the Court to vacate and remand the Board's March 2011 decision.  In August 2011, the Court granted the unilateral motion and remanded the case for action consistent with the terms of the motion.  The details of the unilateral motion for remand will be discussed in the remand below.

The record also reflects that, in an October 2008 statement, the Veteran seeks a waiver of the debt of overpayment in the calculated amount of $43,949.77.  Once the threshold determination has been made on the question of the propriety of the creation of the debt, a decision on the waiver of indebtedness can be made.  Because the issue of entitlement to a waiver of overpayment in the calculated amount of $43,949.77, has not been adjudicated, it is therefore referred to the RO/AMC for the appropriate action.  

The Board further observes that, in April 2007, the Committee on Waivers and Compromises determined that the Veteran was not entitled to a waiver of overpayment benefits in the amount of $5250.00.  It appears that he filed a notice of disagreement in June 2007, and a VA Form-9 in December 2007 after the issuance of a November 2007 statement of the case.  However, in a December 2007 letter, the RO advised the Veteran that he did not have an active appeal therefore his December 2007 VA Form-9 could not be accepted.  The issue of whether the December 2007 substantive appeal was timely received has not been adjudicated and is therefore referred to the RO/AMC for the appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the June 2011 unilateral motion for remand, the Board finds that further development is necessary prior to analyzing the claim on the merits.

The basic facts are not in dispute.  The Veteran was awarded VA disability compensation benefits effective October 1989.  A total disability rating based on individual unemployability (TDIU) has been in effect since January 5, 1998.  On May 29, 2007, a warrant (specific warrant number in claims folder) was issued, by the CTL Arkansas Community Punish CTR Little Rock, for the Veteran on the charge of obstructing justice.  On April 7, 2008, VA was informed of this outstanding warrant through the VA Office of the Inspector General Fugitive Felon Program.  On September 11, 2008, VA retroactively terminated the Veteran's disability compensation benefits under the "fugitive felon" provisions of 38 U.S.C.A. § 5313B; 38 C.F.R. § 3.665(n)(2), effective May 29, 2007, and notified the Veteran via letter dated the same day.   In November 2008, the Arkansas Department of Community Correction, Office of Adult Probation and Parole notified VA that the warrant for the Veteran was recalled, effective September 29, 2008. 

In its March 2011 decision, the Board determined that the Veteran was shown to have been adequately notified of the outstanding warrant and that in the absence of evidence to address the matter it must be assumed that he fled to avoid prosecution.  However, the June 2011 unilateral motion for remand indicated that the Board did not provide an adequate statement of reasons and bases to support the assumption that the Veteran fled to avoid prosecution.

In light of the June 2011 motion, the Board finds that additional development is necessary in order to determine whether the Veteran was a fugitive felon during the applicable time period.  Under 38 C.F.R. § 3.665(n), the term fugitive felon means a person who is a fugitive by reason of:  (i) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) violating a condition of probation or parole imposed for commission of a felony under the Federal or State law.  38 C.F.R. § 3.665(n) (2011).  The term felony includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.665(n)(3).

The record, as it currently stands, does contain some documentation regarding the Veteran's initial arrest and probation/parole in 2004-2005.  However, it is unclear whether in connection with the warrant under consideration, Veteran violated a condition of probation/parole imposed for commission of a felony under Federal or State law or whether he was fleeing to avoid prosecution, or custody or confinement after a conviction.  In order to fairly address the merits of this claim, development to ascertain the full circumstances of the Veteran's probation/parole and the subsequent issuance of the warrant against the Veteran is necessary. 

The Board is cognizant that the Court has recently held that to be found a fugitive felon on the basis of violating a condition of probation under 38 U.S.C.A § 5313B(b)(1)(B) (West 2002), an adjudication of guilt is not required, and actual knowledge that a warrant had been issued is irrelevant and not part of the statutory requirement.  Mountford v. Shinseki, No. 09-1759 (U.S. Vet. App. Jun. 21, 2011).  Regardless of the impact of Mountford on whether the Veteran can be considered a fugitive felon, his knowledge of the warrant could have an impact on the equities of any application for waiver of indebtedness.

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain available records from Arkansas Department of Correction, and request information regarding the warrant issued against the Veteran on May 29, 2007.  

These sources are asked to address: (a) the conditions of the Veteran's parole; (b) whether the offense of "obstructing justice" for which the May 2007 warrant was issued is considered a felony; (c) the circumstances under which the warrant was recalled in September 2008; and (d) the ultimate disposition of the offense for which the May 2007 warrant was issued.

2.  Thereafter, clarify whether the Veteran violated a condition of parole imposed for commission of a felony under Federal or State law and whether he had fled for any identifiable period of time with an intent to avoid prosecution. 

3.  Review the expanded record and adjudicate the threshold question of whether the overpayment of benefits at issue was properly created and the amount of any overpayment. 

4.  If an overpayment is found to have been properly created, the Committee should then if necessary complete any additional development deemed appropriate, review the record, and determine if waiver of the overpayment is warranted. 

5.  If the Committee's determination remains adverse to the Veteran, he and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


